U.S.

EXHIBIT 10.40

JAZZ PHARMACEUTICALS PLC

2011 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

Jazz Pharmaceuticals plc (the “Company”), pursuant to its 2011 Equity Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of Ordinary Shares set forth below. This option is subject to all of the
terms and conditions as set forth herein and in the Option Agreement and the
Plan, all of which are attached hereto and incorporated herein in their
entirety.

 

Optionholder:

    

Date of Grant:

    

Vesting Commencement Date:

    

Number of Ordinary Shares Subject to Option:

    

Exercise Price (Per Ordinary Share):

    

Total Exercise Price:

    

Expiration Date:

    

 

Type of Grant:

 

¨  Incentive Stock Option1

  

¨  Nonstatutory Stock Option

Vesting Schedule:

 

[______________________________________]

Payment:

 

By one or a combination of the following items (described in the Option
Agreement):

 

x

  

By cash, check, bank draft or money order payable to the Company

 

x

  

Pursuant to a Regulation T Program if the Ordinary Shares are publicly traded

 

x

  

By delivery of already-owned Ordinary Shares if the Ordinary Shares are publicly
traded

 

x

  

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder acknowledges and agrees that this
Stock Option Grant Notice and the Option Agreement may not be modified, amended
or revised except in a writing signed by Optionholder and a duly authorized
officer of the Company. Optionholder further acknowledges that as of the Date of
Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
the acquisition of Ordinary Shares and supersede all prior oral and written
agreements, promises and/or representations on that subject with the exception
of (i) options previously granted and delivered to Optionholder under the Plan,
(ii) any other specific written agreement between Optionholder and the Company
and (iii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law. By accepting this option, Optionholder
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

 

 

 

1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.



--------------------------------------------------------------------------------

U.S.

 

JAZZ PHARMACEUTICALS PLC     OPTIONHOLDER:

By:

            Signature     Signature

Title:

       

Date:

   

Date:

       

ATTACHMENTS: Option Agreement and 2011 Equity Incentive Plan



--------------------------------------------------------------------------------

U.S.

ATTACHMENT I

OPTION AGREEMENT



--------------------------------------------------------------------------------

U.S.

JAZZ PHARMACEUTICALS PLC

2011 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Jazz Pharmaceuticals plc (the “Company”) has granted you an option
under its 2011 Equity Incentive Plan (the “Plan”) to purchase the number of
Ordinary Shares indicated in your Grant Notice at the exercise price indicated
in your Grant Notice. The option is granted to you effective as of the date of
grant set forth in the Grant Notice (the “Date of Grant”). If there is any
conflict between the terms in this Option Agreement and the Plan, the terms of
the Plan will control. Capitalized terms not explicitly defined in this Option
Agreement or in the Grant Notice but defined in the Plan shall have the same
definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.        VESTING. Subject to Section 10 and the limitations contained herein,
your option will vest as provided in your Grant Notice, provided that vesting
will cease upon the termination of your Continuous Service.

2.        NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares
subject to your option and your exercise price per Ordinary Share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

3.        EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

4.      METHOD OF PAYMENT. You must pay the full amount of the exercise price
for the Ordinary Shares you wish to exercise. You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company (subject to
Section 5) or in any other manner permitted by your Grant Notice, which may
include one or more of the following:

(a)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Ordinary Shares, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate



--------------------------------------------------------------------------------

U.S.

 

exercise price to the Company from the sales proceeds. This manner of payment is
also known as a “broker-assisted exercise”, “same day sale”, or “sell to cover”.

(b)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned Ordinary Shares that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such Ordinary Shares
in a form approved by the Company. You may not exercise your option by delivery
to the Company of Ordinary Shares if doing so would violate the provisions of
any law, regulation or agreement restricting the redemption of the Ordinary
Shares.

(c)    If this option is a Nonstatutory Stock Option, subject to the consent of
the Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of Ordinary Shares issued upon exercise
of your option by the largest whole number of Ordinary Shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Ordinary Shares will no
longer be outstanding under your option and will not be exercisable thereafter
if those Ordinary Shares (i) are used to pay the exercise price pursuant to the
“net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

5.      PAYMENT OF PAR (NOMINAL) VALUE. To the extent that any Ordinary Shares
issued upon exercise of your option are newly issued Ordinary Shares, you must
pay in cash or by check, bank draft or money order payable to the Company an
amount equal to the par value of such number of newly issued Ordinary Shares
(rounded up to the nearest whole cent).

6.      WHOLE SHARES. You may exercise your option only for whole Ordinary
Shares.

7.      SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the Ordinary Shares
issuable upon such exercise are then registered under the Securities Act or, if
such Ordinary Shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

8.      TERM. You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires, subject to the provisions of Section 5(h) of the Plan, upon
the earliest of the following:

(a)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Disability or death (except as otherwise
provided in Section 8(c) below); provided, however, that if during any part of
such three (3) month period your option is



--------------------------------------------------------------------------------

U.S.

 

not exercisable solely because of the condition set forth in the section above
relating to “Securities Law Compliance,” your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
provided further, that if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant, and
(iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option will not expire until the earlier
of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is three (3) months after the termination of your
Continuous Service, and (y) the Expiration Date;

(b)    twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 8(c) below);

(c)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(d)    five (5) days following the termination of your Continuous Service for
Cause;

(e)    the Expiration Date indicated in your Grant Notice; or

(f)    the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment with the
Company or an Affiliate terminates.

9.      EXERCISE.

(a)    You may exercise the vested portion of your option during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by



--------------------------------------------------------------------------------

U.S.

 

reason of (i) the exercise of your option or (ii) the disposition of Ordinary
Shares acquired upon such exercise.

(c)    If your option is an Incentive Stock Option, by exercising your option
you agree that you will notify the Company in writing within fifteen (15) days
after the date of any disposition of any of the Ordinary Shares issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such Ordinary Shares are transferred
upon exercise of your option.

10.    CHANGE IN CONTROL.

(a)    If your Continuous Service terminates either within twelve (12) months
following or one (1) month prior to the effective date of a Change in Control
due to an Involuntary Termination Without Cause, the vesting and exercisability
of your option shall be accelerated in full.

(b)    For purposes of this Option Agreement, “Involuntary Termination Without
Cause” means the involuntary termination of your Continuous Service for reasons
other than death, Disability, or Cause. Any determination by the Company that
your Continuous Service was terminated by reason of dismissal without Cause for
the purposes of this Option Agreement shall have no effect upon any
determination of the rights or obligations of you or the Company for any other
purpose.

11.    PARACHUTE PAYMENTS.

(a)    If any payment or benefit you would receive from the Company or otherwise
in connection with a Change in Control or other similar transaction (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (y) the largest portion, up to and including the
total, of the Payment, whichever amount ((x) or (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the manner that results in the greatest economic benefit for you.

(b)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear



--------------------------------------------------------------------------------

U.S.

 

all expenses with respect to the determinations by such independent registered
public accounting firm required to be made hereunder.

(c)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within thirty (30) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as reasonably requested
by the Company or you. Any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.

12.    TRANSFERABILITY. Your option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option. In addition, if permitted by the Company you may transfer your option to
a trust if you are considered to be the sole beneficial owner (determined under
Section 671 of the Code and applicable state law) while the option is held in
the trust, provided that you and the trustee enter into a transfer and other
agreements required by the Company.

13.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective shareholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

14.    WITHHOLDING OBLIGATIONS.

(a)    At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b)    If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested Ordinary
Shares otherwise issuable to you upon the exercise of your option a number of
whole Ordinary Shares having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.



--------------------------------------------------------------------------------

U.S.

 

(c)    You may not exercise your option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such Ordinary
Shares or release such Ordinary Shares from any escrow provided for herein
unless such obligations are satisfied.

15.     TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per Ordinary Share specified in the Grant Notice
is at least equal to the “fair market value” per Ordinary Share on the Date of
Grant and there is no other impermissible deferral of compensation associated
with the option.

16.     NOTICES. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

17.     GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.



--------------------------------------------------------------------------------

U.S.

ATTACHMENT II

JAZZ PHARMACEUTICALS PLC

2011 EQUITY INCENTIVE PLAN